Case 1:20-cv-04691-MKV Document 78-1 Filed 09/15/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLAS GOUREAU, et al.,

Plaintiffs,
Vv. : Civil Action No. 20-cv-04691-MKV
MARCUS LEMONIS, e¢ ai.,
: AFFIDAVIT OF MARINA V.
Defendants, : BOGORAD, ESQ. IN SUPPORT OF
: MOTION FOR ADMISSION TO
PRACTICE, PRO HAC VICE
I, Marina V. Bogorad, Esq., declare as follows:
1. J am a partner in the law firm of Gerard Fox Law, P.C., in Los Angeles,

California. I submit this affidavit in support of my motion for admission to appear Pro
Hac Vice in the above-captioned action.

2. I am in good standing of the bar of the State of California and there are no
pending disciplinary proceedings against me in any state or federal court.

3. I have never been convicted of a felony.

4. I have never been censured, suspended, disbarred or denied admission or

readmission by any court.
Case 1:20-cv-04691-MKV Document 78-1 Filed 09/15/21 Page 2 of 3

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed this IS day of September, 2021 at Los Angeles, California.

 

Marina Bogorad, Declarant

TT CASTLLO. OR

COMM. 2290629

 
Case 1:20-cv-04691-MKV Document 78-1 Filed 09/15/21 Page 3 of 3

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document:to which this certificate Is
attached, and not the truthfulness, accuracy, or
validity of that document.

 

State of California

County of Los Ae ls,

On O-\5-22) before me, (NS Cashl botany Vile |

(Insert Name of Notary Public and Title) |

personally appeared iY) AAO NV ‘Branca ;

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
_name(s) is/are subscribed to the within instrument and acknowledged to me that

he/she/they executed the same in his/her/their authorized capacity(ies), and that by

his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of

which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that the -

foregoing paragraph is true and correct.

 

WITNESS my Ui” seal.
laa. M TILLO.
Signature f U, d (Seal) : Le eg

 
